Exhibit 28 (j)(ii) Consent of Independent Registered Public Accounting Firm NRM Investment Company 280 Abrahams Lane Villanova PA, 19085 We hereby consent to the incorporation by reference in this Post-Effective Amendment No.38 to the Registration Statement (Form N-1A No.2-66073) dated October29, 2010, of our report dated October 29, 2010 related to the financial statements of NRM Investment Company appearing in the Company’s annual report to shareholders for the year ended August 31, 2010. We also consent to the references to our Firm under the captions “Financial Highlights” in the Prospectus and “Auditors” in the Statement of Additional Information. ParenteBeard LLC 1200 Atwater Drive Malvern, PA 19355 December 7, 2010
